Title: To James Madison from Richard O’Brien, 23 November 1802
From: O’Brien, Richard
To: Madison, James


					
						Esteemed Sir,
						Algiers The 23d. of november 1802
					
					On the 21st. Inst. at 4 P M I got alongside of the united States frigate The New york Captain Barron and recd. your letter of The 27th. of July with a P. S. of The 22d. of august with the 30 Thousand dollars in order to make a  Cash payment to this regency in Lieu of Stores.  It blew fresh  We landed at the marine of Algiers at 7 P M with the money where all remained that night.  In the morning at 8 A M on the 22d. of november I acquainted the General of marine and Minister for foreign affairs that The Government of The united States Could not make it Convenient, to Send Stores, That they Sent Cash to pay The annuity, That wehad difficulties, with Morrocco and Tripoli  To This he answered That Algiers would not Accept, A Cash payment, That if we wanted The friendship of This Regency we Should bring Stores and be punctual.  On this I observed That our treaty with Algrs. Stipulated That we Should pay annually 12 thousd. Algerine Sequins or Stores, That at present, we found in order to avoid difficulties deficiencies and detentions that The best Method to Suit both parties would be to pay in dollars that The 12 Thsd. Sequins was 21600 dollars, but we had brought 30 Thousd. dollars which was 8400 dollars more then we Stipulated to give, and That I hoped it would be received, That it would on this plan be a Clear business, to both parties.  He observed it would not do, that it would be to The interests of The united States, but not to Algiers and That Cash would not do, That Algiers must have The Stores agreeable to The Custom or Usansa of This place.
					At 9 A M I Sent my drogerman to The dey with my respectfull Compliments That I wanted to See him on business.  The dey answered That if I wanted to See him on The business of The Cash payment I need not, Come. That he would not See me on That Subject, but If I had any other business I might approach him.  I answered, That The Cash payment was the Chiefe of my business at present.
					At 3 P M The dey sent to inform me That he gave three Months, to bring the Commisioned for timber and Stores and in the Said Articles 1000 Barrels, of Gun powder and That If we wanted war to tell him at Once.  I answered we wanted peace and bringing The Money was A Strong demonstration Thereof, That I would promise to write to the Government of the united States, and bring him full answers to all he required, but Could not assure him or promise That Those Articles he demanded would be Sent.  Sir I, am respectfully Your most Obt. Servt.
					
						Richard OBrien
					
					
						I shall presume to Observe that if the Algerines will Break with the U States or The latter with The former that it will facilitate the peace and ransom of portugal with this Country in order as this Govt. might Suppose it would open to their Corsairs, the western Ocean, but if we renounce the Commerce of this Sea and Keep at Gibralter &c. 4 of our frigates, and 4 of our small Vessels we need not mind all Barbary.
						The 30. Thousd. dollars I shall Keep in my house to See if The regency would accept of it agreable to the intent of the Govt. of the u.states  if not I shall again feel their pulse on the Arrival here of Commodore Morris.  I think they will Keep Harmony in Algrs. untill Ansrs. is obtained to this letter from the UStates.  If no Stores they Can Keep the money and dispatch or Chain me.  Even if free of debts and dues to this Govt. Still our debts to the Baccris & Busnachs would prevent my departure.  I am Sorrow you have not given me Some information relative to the payment of this debt.
						You will please to Observe that the 1000 Barrels of Gun powder demanded by The dey will Cost in The UStates, with freight and insurance 40 Thousd. dollars, whereas on the Annuities it would not turn out here agreeable to Custom or Usansa to more then 15 Thsd. dollars with a deduction or loss of 10. or 15 pr.Ct. in weight.  The Presidents Ansr. to the deys request Should be a seperate letter from what would be wrote to me on that and other Occasions.
						After you rec’d. my dispatches by the Washington had their been any hopes before or afterwards, that This Govt. would have accepted, a Cash payment, in Lieu of Stores, I would not have failed in Communicateing the Same to you by different Conveyances  The Regency intended to have built a frigate  The timber of the Cargo of the Washington was a part of it, and the rest they expected, but is now much disappointed and irritated.  We should gaurd against A Sudden Surprize.  Yrs. as Usual
					
					OBrien
					
						PS.  I have Setled with the Jews and Ministry for each of their interests, in the Vickelhadge  They are pd.
						Suposed debts of the united States at Algiers Commenceing the 27th. of november 1801 to the 5th. of September 1803.
						Viz—
						
							
								
								dollars
							
							
								debt due to The Bacris and Busnachs of Algiers The 27th. of november 1801 amt
								15073.
							
							
								Watch and other articles received Since and given as presents Supose amt.
								2000.
							
							
								Annuity from the 5th. of Sept. 1801 to ditto 1802 Supose Thus
								30000.
							
							
								Annuity from The 5th. of Sept. 1802 to ditto 1803
								30000.
							
							
								New Consular present
								20000.
							
							
								Biennial or 2 years present due the 5th. of Sept. 1803
								16000.
							
							
								To the Extricateing by The dey Captain Morris and Crew from Tripoli
								6500.
							
							
								Extraordinarys to The 5th. of September 1803 Supose
								 5000.
							
							
								dollrs. 124573
							
							
								To Cash recd. at Algiers the 21st. of novembr. from Captain Barron
								30000
							
							
								The Sum of ninety four Thousand and five hundred and Seventy Three dollrs.
								94573
							
						
						Errors and Omissions Excepted by Richd. OBrien
						Algiers The 28th. of november 1802.
						Humbly Submitted to The Serious, Consideration of The Honourable. James Madison Secretary of State of The United States.
					
					
						Important.
						Algiers the 27th. of november 1802. at 10 AM—
						On the morning of The 27th. of november 1802 I Sent my drogerman to The dey to demand his permission for Captain Morris to Embark in the dean Ship destined for Marseilles  The dey observed that after all his trouble in procureing from tripoli Captain Morris & Crew that he was Sorrow to find that the americans proved ungratefull in not forwarding The Stores on the Annuities, that previous to This had any one told him That The americans would be The first to Think of neglecting to Send Stores or to Attempt to Change his System he would not belive it, but if The americans Sent The Stores well.  If not he did not remain their friends, That my Government might, do as they thought proper for the interests of their Country but he as Patroon  Grandi and dey of Algiers would do And act for  The interest of his.  That if we do not Comply and Should get to war even Should we give Millions he would never again admit The americans to peace with Algiers.
						This was the deys message to me by the drogerman and in the presence of the Generl. of Marine and Minister for foreign affairs.  The latter observed to The dey that he hoped the Americans would bring The Stores.  Sir I, am respectfully Your most Obt. Servt.
					
					Richd. OBrien
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
